Per Curiam.
After a careful examination of the entire record, the briefs and the authorities relevant, we reach the conclusion that evidence was adduced sufficient to permit the triers of the fact to find all of the appealing defendants guilty except defendant Romanov. The proof as to defendant Romanov failed to establish his guilt of the crime charged beyond a reasonable doubt and the judgment of conviction against that appellant should be reversed and the information charging him with the crime of conspiracy to commit the crime of soliciting legal business (Penal Law, § 270-a; Id. § 580, subd. 1) should be dismissed. The judgments of conviction as to all of the other appellants should be affirmed.
Present — Martin, P. J., O’Malley, Townley, Untermyer and Dore, JJ.; O’Malley, J., dissents and votes to reverse the judgments of conviction as to the defendants Leon Seifer, Isadore J. Winter and Irving Pepperbloom and dismiss the informations as to said defendants.